Citation Nr: 0920474	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-22 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a back 
injury.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a right 
eyelid Meiobian gland occlusion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1948 to August 1953.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2006 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen the 
claims of service connection for residuals of a right eyelid 
Meiobian gland occlusion and residuals of a back injury.  

Notably, the Veteran has other eye and back disability 
diagnoses for which service connection was denied by previous 
final rating decision.  The RO interpreted his claim as 
limited to the two specific disabilities stated in the issues 
listed on the preceding page (the rating decision on appeal 
and the statement of the case (SOC) addressed only those two 
disabilities).  As the RO has not initially considered 
whether claims of service connection for disabilities other 
than residuals of a back injury and residuals of a right 
eyelid Meiobian gland occlusion may be reopened, the Board 
has no jurisdiction in such matters, and they are referred to 
the RO for clarification/any appropriate action.  
Significantly, the Veteran's substantive appeal specifically 
indicated he is appealing those issues listed in the SOC.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  An unappealed November 1991 rating decision denied the 
Veteran service connection for residuals of a back injury 
essentially based on a finding that such injury in service 
was not shown.  

2.  Evidence received since the November 1991 rating decision 
does not tend to show that the Veteran sustained a back 
injury in service or to relate any current back disability to 
such injury; does not pertain to the unestablished fact 
necessary to substantiate a claim of service connection for 
residuals of a back injury; and does not raise a reasonable 
possibility of substantiating such claim.

3.  An unappealed November 1991 rating decision denied the 
service connection for a residuals of a right eyelid Meiobian 
gland occlusion essentially based on findings that such 
condition was acute in service, and resolved without residual 
disability.  

4.  Evidence received since the November 1991 rating decision 
does not tend to show that the Veteran has any current right 
eye/eyelid disability that is a residual of a Meiobian gland 
occlusion in service, or that the Meiobian gland occlusion in 
service was other than an acute one which resolved; does not 
pertain to an unestablished fact necessary to substantiate a 
claim of service connection for residuals of a right eyelid 
Meiobian gland occlusion; and does not raise a reasonable 
possibility of substantiating such claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
claim of service connection for residuals of a back injury 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156 (2008).  

2.  New and material evidence has not been received, and the 
claim of service connection for residuals of a right eyelid 
Meiobian gland occlusion may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.1569a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claims.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claims prior to the January 2006 
rating decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  An October 2005 letter instructed him that new 
and material evidence was required to reopen the claims, 
explained what kind of evidence would be new and material, 
the basis for the previous denials, and what the evidence 
must show to substantiate the service connection claims.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran has 
had ample opportunity to respond/supplement the record, and 
is not prejudiced by any technical notice deficiency that may 
have occurred in the process.  

Given that the claims to reopen are being denied, whether or 
not the Veteran received timely notice regarding disability 
ratings and effective dates of awards (see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)) is moot.  Such notice was 
provided in a March 2006 letter.  

Regarding VA's duty to assist, the appellant's service 
treatment records (STRs) and pertinent post-service treatment 
records have been secured.  The appellant has not identified 
any pertinent evidence that remains outstanding.  The duty to 
assist by arranging for a VA examination or obtaining a 
medical opinion does not attach in a claim to reopen unless 
the claim has been reopened.  38 C.F.R. § 3.159(c)(4).  As 
the claims are not being reopened, the Board finds that a VA 
examination is not necessary; VA's duty to assist is met.  
B.	Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
shows, as to the claims.  

Service connection for residuals of a back injury and 
residuals of a right eyelid Meiobian gland occlusion was 
denied by a November 1991 rating decision.  The Veteran was 
properly notified of that decision (and of his appellate 
rights), and did not appeal it.  Hence, it became final.  
38 U.S.C.A. § 7105.  

Generally, when a claim is finally disallowed, it may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7105.  However, a 
claim on which there is a final decision may be reopened if 
new and material evidence is received.  38 U.S.C.A. § 5108.  

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claims to 
reopen were filed after that date, and the current definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance in the evidence 
regarding service origin, reasonable doubt is to be resolved 
in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102, 4.3.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

	Back Disability

Pertinent evidence of record at the time of the November 1991 
rating decision included: A November 1949 STR noting frequent 
backaches, with no history of injury.  An August 1953 service 
separation examination report that found a normal spine.  A 
private treatment record from Dr. L.S. reporting treatment of 
the Veteran for lumbosacral strain with muscular spasms from 
March 1959 to February 1962.  A March 1986 VA treatment 
record noting back pain, beginning approximately 10 months 
prior, with no history of trauma.  A July 1986 VA examination 
report showing diagnoses of cervical spine degenerative disc 
disease and narrowing of disc spaces with osteophytes, 
especially at L3-L4 and L5-S1.  

Evidence received since November 1991 includes an October 
2005 letter from the Veteran alleging he was treated at Guam 
Naval Hospital from November 1949 to December 1949 for severe 
back strain and that he injured his back originally dumping 
obsolete bombs out of planes into the Pacific Ocean.  An 
October 2005 Social Security Administration explanation of 
determination that states there was no mention of back 
problems in the medical records considered in determining the 
Veteran's claim.  

As the Veteran's claim of service connection for residuals of 
a back injury was previously denied because it was not shown 
the Veteran sustained a back injury in service, for 
additional evidence received to be new and material, it must 
relate to this unestablished fact, i.e., it must tend to show 
that the Veteran sustained a back injury in service (and that 
current back disability is related to such injury).  

The evidence received since the November 1991 rating decision 
is new to the extent it was not previously of record; 
however, it is not material as it does not relate to the 
unestablished fact necessary to substantiate the Veteran's 
claim, i.e., that he indeed sustained a back injury in 
service.  While the additions to the record include new 
allegations that in November/December 1949 the Veteran was 
hospitalized for treatment of a back injury, his STRs (which 
have been associated with the record throughout) show that 
the hospitalization was instead for evaluation of a headache 
disorder.  As none of the additional evidence received 
addresses the unestablished fact necessary to substantiate 
the claim of service connection for residuals of a back 
injury, the additional evidence may not be found to be new 
and material, and the claim of service connection for 
residuals of a back injury may not be reopened.  




	Residuals of Right Eyelid Meiobian Gland Occlusion

Evidence of record in November 1991 included:  An August 1951 
STR showing the Veteran had an occluded Meiobian gland of the 
right eyelid temporally that was milked out through its 
normal duct.  An August 1953 service separation examination 
report notes that the Veteran had a preservice history of a 
right eye cataract (in 1942); that his eyes, ophthalmoscopic 
examination, pupils, and motility were all normal on clinical 
evaluation, and the his corrected visual acuity was 20/20.  A 
September 1982 treatment record from J.H.G., M.D. noting 
something flew into the Veteran's right eye while he was 
working on an automobile.  A February 1988 VA treatment 
record noting the Veteran's complaints of spots in his eyes.  
A June 1990 letter from J.H.G., M.D. stating the Veteran's 
right eye corrected vision was 20/30 in the right eye, and 
that other problems may cause difficulty with focusing and 
blurred vision (i.e., bilateral cataracts and "crossed 
eyes").  

Evidence received since the November 1991 rating decision 
includes an October 2005 Social Security Administration 
explanation of determination that states that the medical 
records considered in conjunction with their determination on 
the Veteran's claim contain no mention of vision problems.  

Because the Veteran's claim of service connection for 
residuals of a right eyelid Meiobian gland occlusion was 
previously denied on the basis that such condition in service 
was acute and left no residual disability, for new evidence 
to be sufficiently material to reopen the claim, it would 
have to tend to show that Meiobian gland occlusion in service 
was other than acute, and that there is current disability 
that is a residual of the condition.  None of the additional 
evidence received since the November 1991 rating decision 
tends to show either that the Meiobian gland occlusion in 
service had not resolved, or that any current eye/eyelid 
disability is a residual of such condition.  Thus, none of 
the additional evidence received addresses the unestablished 
fact necessary to substantiate the claim of service 
connection for residuals of a right eyelid Meiobian gland 
occlusion or raises a reasonable possibility of 
substantiating the Veteran's claim.  Accordingly, the Board 
must find that new and material evidence has not been 
received, and that the claim of service connection for 
residuals of a right eyelid Meiobian gland occlusion may not 
be reopened.  


ORDER

The appeal to reopen a claim of service connection for 
residuals of a back injury is denied.  

The appeal to reopen a claim of service connection for 
residuals of a right eyelid Meiobian gland occlusion is 
denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


